DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 21-40 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter? MPEP 2106.03
Per Step 1, independent claims 1, 36, and 39 are directed to a method; thus, independent claims 1, 36, and 39 are directed to a statutory category of invention.  

The abstract idea of independent claim 1 is:
a project of a user being disclosed to a provider;
 the provider making an offer to provide project work, for the project;
the offer being received by the user; and 
a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold.

The abstract idea of independent claim 36 is:
a project of a user being disclosed to more than one provider; 
a plurality of the providers the project is disclosed to making an offer to provide project work for the project, a plurality of offers thus being made; 
the offers being received by the user; 
a success rate of more than one of the providers being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold.

The abstract idea of independent claim 39 is:
a project of a user being disclosed to a provider;
the provider making an offer to provide project work, comprising product development work, comprising prototyping, for the project;
the offer being received by the user;
a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold,
wherein the project work comprises product development work, comprising prototyping.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
Regarding claims 1, 36, and 39, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In claims 1, 36, and 39, applicant has described user projects being disclosed to providers, the user receiving offers from providers, where a success rate of the provider is provided to the user. These steps, taken together, describe a process aimed at connecting users (i.e. inventors or innovators) with providers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, regarding claims 1, 36, and 39, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, since the limitations are comparable to a business relationship, i.e. a process aimed at connecting users (i.e. inventors or innovators) with providers. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. Claims 1, 36, and 39 are comprised entirely of the abstract idea above, without any recitation of additional steps or computing elements. At most, the “prototyping” described in claim 39, which examiner contends is part of the abstract idea since it could be done mentally and/or on paper, could be interpreted as an element that generally links the use of a judicial exception to a particular technological environment or field of use. Still, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). 
Accordingly, given that there are no additional claim elements to consider, alone or in combination, the abstract idea is not integrated into a practical application. Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include any additional elements; thus, the claims do not amount to significantly more than the judicial exception. As explained above in Step 2A Prong 2, at most, the “prototyping” described in claim 39, which examiner contends is part of the abstract idea since it could be done mentally and/or on paper, could be interpreted as an element that generally links the use of a judicial exception to a particular technological environment or field of use. Still, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself (see MPEP 2106.05(h)). 
Given that there are no additional elements or combination of elements to consider, the most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 21 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (the user accepting the offer; and the provider providing the project work, for the project) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more. 
Claim 22 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (the success rate of the provider being updated, in light of whether the project of the user attains the success threshold, or not) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more.
Claim 23 is not directed to any additional abstract ideas. Rather, this claim provides further descriptive limitations of elements, such as describing the “the success threshold.” While helpful, this merely serves to narrow the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more.
Claim 24 is not directed to any additional abstract ideas. Rather, this claim provides further descriptive limitations of elements, such as describing the “the success threshold.” While helpful, this merely serves to narrow the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more.
Claim 25 is not directed to any additional abstract ideas but is directed to additional computing elements (“clickable element”; “computer screen”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0193], [0199] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 26 is not directed to any additional abstract ideas but is directed to additional computing elements (“clickable element”; “video”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0195], [0196] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 27 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (a search assistant (e.g. a broker) to search for a provider being provided to the user; the user using the search assistant to search for a provider; the search being carried out; results of the search being provided to the user, the provider being included in the search results; the success rate of the provider being provided to the user, before the provider has made the offer; and the user inviting the provider to provide project work for the project) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“search function”; “computer screen”; “electronically”; “on-screen”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0559], [0593] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 28 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (a search term being inputted by the user; a search, relating to the search term, being executed; and results of the search being provided to the user of providers relevant to the search term, the provider being included in the results) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“search input area”; “electronically”; “on-screen”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0559], [0593] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 29 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (a plurality of projects being shown, to the provider, the plurality of projects including the project of the user) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“on-screen”; “user interface”; “clickable element”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0677] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 30 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (the project being transmitted; the project being made available for viewing by a plurality of providers; and the project being disclosed to the provider, by virtue of having been transmitted) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“uploaded”; “electronic upload interface”; “computer screen”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0401], [0402], [0403] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 31 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (a file relating to disclosure of the project being transmitted) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“electronic upload interface”; “electronic file upload function”; “electronic [file]”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0401], [0402], [0403] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 32 is not directed to any additional abstract ideas but is directed to additional computing elements (“user-interface”; “computer screen”; “selectable element”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0193], [0199] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more. Examiner notes that the particular formation of the claim (the generic computing elements in brackets), i.e. “taking the project of the user through a plurality of steps, in a particular order, the method further comprising: providing a [user-interface] for the user, for use on a [computer screen] of the user, the [user-interface] being directed towards the project of the user; allowing the user to have a plurality of projects, for being taken through the plurality of steps; programming the [user interface] to change, dependent on which project of the user is selected, the [user-interface] comprising a [selectable element] that allows the user to select another of their projects; the user selecting another of their projects, via use of the [selectable element]; and the [user-interface] changing, to be directed towards the other project of the user,” still is nothing more than the mere instructions to apply the exception using generic computer components, as described in MPEP 2106.05(f).
Claim 33 is not directed to any additional abstract ideas but is directed to additional computing elements (“notification”; “computer screen”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0420] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 34 is not directed to any additional abstract ideas. Rather, this claim provides further descriptive limitations of elements, such as describing the “the project work” and “the success threshold.” While helpful, this merely serves to narrow the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more.
Claim 35 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (providing an offer for the provider; the provider to provide the offer; and the offer being sent to the user) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. The computing elements (“electronic offer interface”; “computer screen”; “electronically”) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0631] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more.
Claim 37 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (the user accepting one of the offers; and the provider whose offer was accepted by the user providing the project work, for the project) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more. 
Claim 38 is not directed to any additional abstract ideas but is directed to narrowing the abstract idea (the success rate of the provider that provides the project work for the project being updated, in light of whether the project of the user attains the success threshold, or not) and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind and 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions. This does not integrate the abstract idea into a practical application and is not significantly more.
Claim 40 is not directed to any additional abstract ideas but is directed to additional computing elements (“user-interface”; “computer device”). These computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components, as seen in para. [0193], [0199] of applicant’s published application (see MPEP 2106.05(f)). This does not integrate the judicial exception; likewise, it is not significantly more. Examiner notes that the particular formation of the claim (the generic computing elements in brackets), i.e. “taking the project of the user through a plurality of steps, in a particular order; the method further comprising: providing a [user interface] for the user, for use on a [computer device] of the user, wherein the [user interface] is programmed to be able to change when the user completes one of the steps; the user completing one of the steps; the [user interface] changing, to reflect the step has been completed,” still is nothing more than the mere instructions to apply the exception using generic computer components, as described in MPEP 2106.05(f).
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1 and 21-40 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21-22, 25, 27-31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US 20150193895) in view of Barney et al. (US 20070088738).

Claim 1
Regarding claim 1, Joao discloses: a method of facilitating project development {apparatus and a method for facilitating the commercialization of intellectual property, i.e. project development; para. [0002]}, comprising: 
a project of a user being disclosed to a provider {disclosure of intellectual property, which defines a project, described in context of search report delivered to provider communication device 30; para. [0323]; examiner notes that disclosed, given broadest reasonable interpretation in light of the specification, simply means to make information known; this is precisely what the process described in para. [0323] accomplishes};
the provider making an offer to provide project work, for the project {respective provider can enter information, thereby making an offer or a bid, to provide any service or services needed or desired in commercializing, i.e. to provide project work, for the project; para. [0325]};
the offer being received by the user {at step 1405, the central processing computer 10 will generate an intellectual property offer message or an intellectual property bid message and transmit to the user communication device 20, i.e. the offer being received by the user; para. [0327]}
Joao doesn’t explicitly disclose: a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold.
However, Barney teaches a system for monitoring and measuring the performance of intellectual property (IP) law firms. This is reasonably pertinent to the problem faced by the inventor, i.e. monitoring of a success rate to determine whether or not a provider reaches a certain threshold. Barney discloses: a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold {analytics capabilities include a success rate relating to projects the provider provides project work for of the intellectual property law firm, i.e. the provider, which is provided to the individual interacting with the analytics program, i.e. a user; para. [0019], [0041]; in this case, attaining a success threshold represented by issued patent; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Joao to include the features of Barney. Given that Joao is directed to a forum for connecting intellectual property owners with providers {para. [0006] of Joao}, one of ordinary skill in the art would have been motivated to provide the success rate of providers to the intellectual property owner, thereby facilitating the selection of a provider based on their historical record. One of ordinary skill in the art would have been motivated to streamline provider selection and enhance transparency related to provider selection, and therefore it would have been obvious to one of ordinary skill in the art to modify Joao with Barney.    

Claim 21
Regarding claim 21, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: the user accepting the offer {user decides whether to accept offer or bid; para. [0328]}; and the provider providing the project work, for the project {indicated that after accepting offer that provider provides project work, given that they are hired for that purpose; para. [0265]}.

Claim 22
Regarding claim 22, the combination of Joao and Barney discloses the features of claim 21. Barney further discloses: the success rate of the provider being updated, in light of whether the project of the user attains the success threshold, or not {since the data at issue remains extremely time sensitive, firms will receive regular (monthly, or more often if necessary) updates on their identified tracking targets, which include the success rate of the provider attaining a success threshold, i.e. intellectual property law firms issued versus number applied for; para. [0019], [0041], [0066]}.
Claim 25
Regarding claim 25, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: a clickable element being provided on a computer screen of the provider, clickable to find out more about the project; and the clickable element being clicked by the provider, to find out more about the project {central processing computer 10, which includes a database 10H accessible by a provider communication device 30, contains a link or hyperlink that a provider can select to find out more about the project, when ostensibly clicked by the provider; para. [0110], [0111], [0121]; the relationship between provider communication device 30 and database 10H is reinforced in para. [0086]: the provider communication device 30 can communicate with, and can operate in conjunction with, the central processing computer 10 and/or any of the other communication devices}.

Claim 27
Regarding claim 27, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: a search function, to search for a provider, being provided on a computer screen of the user {user who is owner of the intellectual property can search for a provider via user communication device 20; para. [0348]; user communication device 20 shown with display device 20E, a computer screen; para. [0165], [0166]}; the user using the search function, to search for a provider; the search being carried out, electronically {as indicated via use of computer; para. [0348]}; results of the search being provided, on-screen, to the user, the provider being included in the search results {results in the form of a search report provided to the user via user communication device 20, the results including providers; para. [0348], [0349]; user communication device 20 shown with display device 20E, a computer screen; para. [0165], [0166]}; past projects of the provider being provided to the user, on-screen, before the provider has made the offer {database 30H can also contain past work performed and past project or work experiences; para. [0187]; examiner notes that user communication device 20, provider communication device 30, and other devices can share data and/or information with each other and/or any other computers or communication devices; para. [0098]; thus, the past work information is accessible by the user via a screen, where the flowchart in Fig. 14 shows that such information is accessed before the provider has made the offer; para. [0321]}; and the user inviting the provider, electronically, to provide project work for the project {user can generate a request to the provider to provide work for the project, i.e. an electronic invite; para. [0351]}.
Barney further discloses: the success rate {analytics capabilities include a success rate; para. [0019], [0041]}.

Claim 28
Regarding claim 28, the combination of Joao and Barney discloses the features of claim 27. Joao further discloses: a search term being inputted into a search input area by the user {user can input search parameters, i.e. a search term; para. [0349]; examiner notes that while the term search input area is not used explicitly, this feature is clearly referenced in para. [0347], [0348], [0349], where a user enters search parameters via a user communication device 20, the field and/or portion of the display used for inputting said parameters defining a search input area}; a search, relating to the search term, being executed, electronically {as indicated via use of computer; para. [0348]}; and results of the search being provided, on-screen, to the user, of providers relevant to the search term, the provider being included in the results {results in the form of a search report provided to the user via user communication device 20, the results including relevant providers; para. [0348], [0349]; user communication device 20 shown with display device 20E, a computer screen; para. [0165], [0166]}.


Claim 29
Regarding claim 29, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: a plurality of projects being shown, on-screen, on a user-interface of the provider, the plurality of projects including the project of the user {search report generated on provider communication device 30 for providers, the search report displaying any number of intellectual property, i.e. a plurality of projects including the project of the user; para. [0322], [0323]; provider communication device 30 shown with display device 30E, a computer screen; para. [0183], [0184]}; a clickable element being provided, on-screen, to find out more about the project of the user {hyperlink, i.e. clickable element, provided to provider communication device 30, where the link provides more information about the project of the user; para. [0323]; provider communication device 30 shown with display device 30E, a computer screen; para. [0183], [0184]}; the clickable element being clicked by the provider, to find out more about the project of the user {as described in para. [0323]}.

Claim 30
Regarding claim 30, the combination of Joao and Barney discloses the features of claim 1. Joao further disclose: the project being uploaded via an electronic upload interface, on a computer screen {electronic transmission or upload of files associated with intellectual property or project via an interface that defines an electronic upload interface and prompts the user for information described in para. [0266], which ostensibly would appear on user display device 20E}; the project being made available for viewing by a plurality of providers, via use of the electronic upload interface {once generated, the intellectual property profile can be stored in the database 10H of the central processing computer 10 for later searches and retrievals by any providers, funding services, agents, or brokers, or other users, who or which utilize the apparatus 100 and method of the present invention, i.e. project made available for viewing by a plurality of providers, once uploaded via the electronic upload interface; para. [0267]}; and the project being disclosed to the provider, by virtue of having been uploaded via the electronic upload interface {this information communicated or disclosed by virtue of having been uploaded via the electronic upload interface, given the interface prompts the user for information, as described in para. [0266], [0267]}.

Claim 31
Regarding claim 31, the combination of Joao and Barney discloses the features of claim 30. Joao further discloses: the electronic upload interface comprises an electronic file upload function, the method further comprising: an electronic file relating to disclosure of the project being uploaded, via the electronic file upload function {electronic file upload described in para. [0266], where electronic file relating to disclosure of the project is uploaded}.

Claim 35
Regarding claim 35, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: providing an electronic offer interface for the provider, on a computer screen of the provider; the provider using the electronic offer interface, to provide the offer; and the offer being sent, electronically, to the user {at steps 1404, 1405, the respective provider can enter information pertaining to or regarding an offer or a bid, i.e. via an electronic offer interface defined by the entry described in para. [0327], the offer or bid being sent electronically to the user; para. [0326], [0327]; provider communication device 30 shown with display device 30E, a computer screen; para. [0183], [0184]}.


Claim 36
Regarding claim 36, Joao discloses: a method of facilitating project development {apparatus and a method for facilitating the commercialization of intellectual property, i.e. project development; para. [0002]}, comprising: 
a project of a user being disclosed to more than one provider {disclosure of intellectual property or project described in para. [0116]; providers described in para. [0122]}; 
a plurality of the providers the project is disclosed to making an offer to provide project work for the project, a plurality of offers thus being made {providers can enter information pertaining to an offer or a bid to provide any service or services needed or desired in commercializing, i.e. to provide project work, for the project, a plurality of offers thus being made; para. [0325]}; 
the offers being received by the user {at step 1405, the central processing computer 10 will generate an intellectual property offer message or an intellectual property bid message and transmit to the user communication device 20, i.e. the offer being received by the user; para. [0327]}.
Joao doesn’t explicitly disclose: a success rate of more than one of the providers being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold.
However, Barney teaches a system for monitoring and measuring the performance of intellectual property (IP) law firms. This is reasonably pertinent to the problem faced by the inventor, i.e. monitoring of a success rate to determine whether or not a provider reaches a certain threshold. Barney discloses: a success rate of more than one of the providers being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold {analytics capabilities include a success rate relating to projects the provider provides project work for of the intellectual property law firm, i.e. the provider, which is provided to the individual interacting with the analytics program, i.e. a user; para. [0019], [0041]; in this case, attaining a success threshold represented by issued patent; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Joao to include the features of Barney. Given that Joao is directed to a forum for connecting intellectual property owners with providers {para. [0006] of Joao}, one of ordinary skill in the art would have been motivated to provide the success rate of providers to the intellectual property owner, thereby facilitating the selection of a provider based on their historical record. One of ordinary skill in the art would have been motivated to streamline provider selection and enhance transparency related to provider selection, and therefore it would have been obvious to one of ordinary skill in the art to modify Joao with Barney.    

Claim 37
Regarding claim 37, the combination of Joao and Barney discloses the features of claim 36. Joao further discloses: the user accepting one of the offers {user decides whether to accept offer or bid; para. [0328]}; and the provider whose offer was accepted by the user providing the project work, for the project {indicated that after accepting offer that provider provides project work, given that they are hired subsequently; para. [0265]}.

Claim 38
Regarding claim 38, the combination of Joao and Barney discloses the features of claim 37. Barney further discloses: the success rate of the provider that provides the project work for the project being updated, in light of whether the project of the user attains the success threshold, or not {since the data at issue remains extremely time sensitive, firms will receive regular (monthly, or more often if necessary) updates on their identified tracking targets, which include the success rate of the provider attaining a success threshold, i.e. intellectual property law firms issued versus number applied for; para. [0019], [0041], [0066]}.

Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joao and Barney, further in view of Brown (US 20090112611).

Claim 23
Regarding claim 23, the combination of Joao and Barney discloses the features of claim 1, but doesn’t explicitly disclose: the success threshold is a financial success threshold.
However, Brown teaches a system for interactive fundraising. This is reasonably pertinent to the problem faced by the inventor, i.e. facilitating inventors in crowdfunding their invention. Brown discloses: the success threshold is a financial success threshold {success is determined if a current funding level, i.e. threshold, is greater than or equal to the target funding minimum of a project; para. [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Brown. Given that Joao describes fundraising services, including crowdfunding, used to assist in raising money for any efforts relating to commercialization and/or monetization projects {para. [0087] of Joao}, one of ordinary skill in the art would have been motivated to share financial success thresholds, thereby increasing funder awareness regarding the significance of donations to a fundraising campaign, in addition to the probabilities of success of a campaign {para. [0006] of Brown}. One of ordinary skill in the art would have been motivated to share financial success thresholds to increase transparency for all parties involved, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Brown.   
Claim 34
Regarding claim 34, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: the project work comprises crowdfunding work {crowdfunding work described in para. [0016]: crowd funding used to assist in commercialization, development, marketing, sale, transfer, licensing, and/or monetization, of any intellectual property}.
The combination of Joao and Barney doesn’t explicitly disclose: the work being related to creation of a crowdfunding campaign, and the success threshold is the crowdfunding campaign being successfully crowdfunded.
However, Brown teaches a system for interactive fundraising. This is reasonably pertinent to the problem faced by the inventor, i.e. facilitating inventors in crowdfunding their invention. Brown discloses: the work being related to creation of a crowdfunding campaign, and the success threshold is the crowdfunding campaign being successfully crowdfunded {success is determined if a current funding level, i.e. threshold, is greater than or equal to the target funding minimum of a project, thereby indicating the campaign being successful; para. [0028]; work being related to creation of a crowdfunding campaign described in para. [0024]: project P can be any project where fund pooling between one or multiple funders is possible}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Brown. Given that Joao describes fundraising services, including crowdfunding, used to assist in raising money for any efforts relating to commercialization and/or monetization projects {para. [0087] of Joao}, one of ordinary skill in the art would have been motivated to share financial success thresholds, thereby increasing funder awareness regarding the significance of donations to a fundraising campaign, in addition to the probabilities of success of a campaign {para. [0006] of Brown}. One of ordinary skill in the art would have been motivated to share financial success thresholds to increase transparency for all parties involved, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Brown.   

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joao Barney, and Brown, further in view of Eglen et al. (US 20030023505). 

Claim 24
Regarding claim 24, the combination of Joao, Barney, and Brown discloses the features of claim 23, but doesn’t explicitly disclose: the success threshold relates to profit generated by the project.
However, Eglen teaches a sales system adapted to dynamically price goods and/or services over a computer network. This is reasonably pertinent to the problem faced by the inventor, i.e. a marketplace where goods and/or services are exchanged. Eglen discloses: the success threshold relates to profit generated by the project {best profit at the best price, which is stored in memory 112 and compared to the current profit, defines success threshold related to profit generated by the project; para. [0137]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao, Barney, and Brown to include the features of Eglen. Given that Joao describes financial goals related to inventing {para. [0003] of Joao}, one of ordinary skill in the art would have been motivated to monitor profit-related success thresholds, thereby facilitating profit determination and maximization {para. [0005] of Eglen}. One of ordinary skill in the art would have been motivated to monitor financial success, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao, Barney, and Brown with Eglen.   

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joao and Barney, further in view of Yakos et al. (US 20140164049).

Claim 26
Regarding claim 26, the combination of Joao and Barney discloses the features of claim 25, but doesn’t explicitly disclose: clicking of the clickable element plays a video relating to the project.
However, Yakos teaches a system for crowdsourced product listings. This is reasonably pertinent to the problem faced by the inventor, i.e. facilitating inventors in crowdfunding their invention. Yakos discloses: clicking of the clickable element plays a video relating to the project {Sally selects GUI element, i.e. clicks the clickable element, at step 204 that results in playing a video relating to the project; para. [0084]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Yakos. Given that Joao is directed to a forum for connecting intellectual property owners with providers, the providers bidding on the intellectual property {para. [0006] of Joao}, one of ordinary skill in the art would have been motivated to provide additional information regarding the intellectual property, in the form of a video, thereby increasing knowledge of the provider prior to any potential bid, offer, or investment. One of ordinary skill in the art would have been motivated to provide more information to the provider prior to bidding, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Yakos.    


Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joao and Barney, further in view of Kalucha et al. (US 7386535).

Claim 32
Regarding claim 32, the combination of Joao and Barney discloses the features of claim 1, but doesn’t explicitly disclose: taking the project of the user through a plurality of steps, in a particular order, the method further comprising: providing a user-interface for the user, for use on a computer screen of the user, the user-interface being directed towards the project of the user; allowing the user to have a plurality of projects, for being taken through the plurality of steps; programming the user interface to change, dependent on which project of the user is selected, the user-interface comprising a selectable element that allows the user to select another of their projects; the user selecting another of their projects, via use of the selectable element; and the user-interface changing, to be directed towards the other project of the user.
However, Kalucha teaches a method for group collaboration on projects. This is reasonably pertinent to the problem faced by the inventor, i.e. providers contributing to user projects. Kalucha discloses: taking the project of the user through a plurality of steps, in a particular order {Figs. 86-94 illustrate example user interfaces for creating a new project, where the user interface screens operate as a wizard, i.e. taking the project of the user through a plurality of steps in order; col. 39, lines 1-10}, the method further comprising: providing a user-interface for the user, for use on a computer screen of the user, the user-interface being directed towards the project of the user {as seen in Fig. 87, where first menu 8703 demonstrates a user-interface directed towards the project of the user; col. 39, lines 25 to 35}; allowing the user to have a plurality of projects, for being taken through the plurality of steps {additional or plurality of projects available to be taken through the plurality of steps seen in reference to step 12805 and 12809, which steps the user through the wizard; col. 44, lines 35 to 45}; programming the user interface to change, dependent on which project of the user is selected, the user-interface comprising a selectable element that allows the user to select another of their projects  {Fig. 95 illustrates an example user interface 9501, which may be launched by a user initiating the projects application, such as by selecting an icon or selectable element 9507, where the second pane 9505 is programmed to change, dependent on which project is selected; col. 40, lines 20 to 40}; the user selecting another of their projects, via use of the selectable element {described in col. 40, lines 20 to 40}; and the user-interface changing, to be directed towards the other project of the user {described in col. 40, lines 20 to 40}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Kalucha. Given that Joao is directed to hosting multiple patent applications or projects {para. [0113] of Joao}, one of ordinary skill in the art would have been motivated to provide for the graphical organization of various projects, thereby reducing the amount of time users spend looking for documents and other critical information, in addition to facilitating document sharing and real-time collaboration {col. 1, ln. 60 to col. 2, line 5 of Kalucha}. One of ordinary skill in the art would have been motivated to streamline retrieval of information, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Kalucha.    

Claim 40
	Regarding claim 40, the combination of Joao and Barney discloses the features of claim 1, but doesn’t explicitly disclose: taking the project of the user through a plurality of steps, in a particular order; the method further comprising: providing a user interface for the user, for use on a computer device of the user, wherein the user interface is programmed to be able to change when the user completes one of the steps; the user completing one of the steps; the user interface changing, to reflect the step has been completed.
However, Kalucha teaches a method for group collaboration on projects. This is reasonably pertinent to the problem faced by the inventor, i.e. providers contributing to user projects. Kalucha discloses: taking the project of the user through a plurality of steps, in a particular order {Figs. 86-94 illustrate example user interfaces for creating a new project, where the user interface screens operate as a wizard, i.e. taking the project of the user through a plurality of steps in order; col. 39, lines 1-10}, the method further comprising: providing a user interface for the user, for use on a computer device of the user, wherein the user interface is programmed to be able to change when the user completes one of the steps {as seen in Fig. 88, where user interface programmed to change when the user completes one of the steps; col. 39, lines 25 to 50}; the user completing one of the steps {described in col. 39, lines 25 to 50}; the user interface changing, to reflect the step has been completed {described in col. 39, lines 25 to 50}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Kalucha. Given that Joao is directed to hosting multiple patent applications or projects {para. [0113] of Joao}, one of ordinary skill in the art would have been motivated to provide for the graphical organization of various projects, thereby reducing the amount of time users spend looking for documents and other critical information, in addition to facilitating document sharing and real-time collaboration {col. 1, ln. 60 to col. 2, line 5 of Kalucha}. One of ordinary skill in the art would have been motivated to streamline retrieval of information, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Kalucha.    

	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Joao and Barney, further in view of Fischer et al. (US 20020065761).

Claim 33
Regarding claim 33, the combination of Joao and Barney discloses the features of claim 1. Joao further discloses: notifications pertaining to the project of the user {provider notified upon the posting, listing, or registration, of an intellectual property or project with the apparatus; para. [0040]}.
The combination of Joao and Barney doesn’t explicitly disclose: a notification being provided, on a computer screen of the provider, to notify the provider that an offer from a different provider has been made.
However, Fischer teaches a system for monitoring an electronic auction and notifying clients regarding the status of an electronic auction. This is reasonably pertinent to the problem faced by the inventor, i.e. notifying individuals that other offers have been made. Fischer discloses: a notification being provided, on a computer screen of the provider, to notify the provider that an offer from a different provider has been made {subscriber/buyer, representing a provider, can receive outbid notification 410, which indicates an offer from a different provider has been made; para. [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Fischer. Given that Joao is directed to a forum for connecting intellectual property owners with providers, where such forum includes intellectual property bidding {para. [0006], [0324] of Joao}, one of ordinary skill in the art would have been motivated to provide a notification indicating that another offer has been made, thereby facilitating the monitoring of specific items that are of interest to the potential bidder {para. [0011] of Fischer). One of ordinary skill in the art would have been motivated to facilitate the monitoring of items of interest as additional bid information becomes available, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Fischer.    

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Barney, further in view of Smith et al. (US 20030036947).

Claim 39
Regarding claim 39, Joao discloses: a method of facilitating product development {apparatus and a method for facilitating the commercialization of intellectual property, i.e. product development; para. [0002]}, comprising: 
a project of a user being disclosed to a provider {disclosure of intellectual property or project described in para. [0116]; providers described in para. [0122]}; 
the provider making an offer to provide project work, comprising product development work {respective provider can enter information pertaining to an offer or a bid to provide any service or services needed or desired in commercializing, i.e. to provide project work, comprising product development work; para. [0325]}; 
the offer being received by the user {at step 1405, the central processing computer 10 will generate an intellectual property offer message or an intellectual property bid message and transmit to the user communication device 20, i.e. the offer being received by the user; para. [0327]};
wherein the project work comprises product development work {commercialization, development, either of which entails product development work, given broadest reasonable interpretation, described in para. [0002]}. 
Joao doesn’t explicitly disclose: a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold; the product development work comprising prototyping.
However, Barney teaches a system for monitoring and measuring the performance of intellectual property (IP) law firms. This is reasonably pertinent to the problem faced by the inventor, i.e. monitoring of a success rate to determine whether or not a provider reaches a certain threshold. Barney discloses: a success rate of the provider being provided to the user, the success rate relating to projects the provider provides project work for attaining a success threshold {analytics capabilities include a success rate relating to projects the provider provides project work for of the intellectual property law firm, i.e. the provider, which is provided to the individual interacting with the analytics program, i.e. a user; para. [0019], [0041]; in this case, attaining a success threshold represented by issued patent; para. [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Joao to include the features of Barney. Given that Joao is directed to a forum for connecting intellectual property owners with providers {para. [0006] of Joao}, one of ordinary skill in the art would have been motivated to provide the success rate of providers to the intellectual property owner, thereby facilitating the selection of a provider based on their historical record. One of ordinary skill in the art would have been motivated to streamline provider selection and enhance transparency related to provider selection, and therefore it would have been obvious to one of ordinary skill in the art to modify Joao with Barney.    
The combination of Joao and Barney doesn’t explicitly disclose: the product development work comprising prototyping.
However, Smith teaches a similar system for submitting ideas in an organization. This is reasonably pertinent to the problem faced by the inventor, i.e. providing services for ideas submitted by individuals. Smith discloses: the product development work comprising prototyping {prototyping of idea described in para. [0083]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Joao and Barney to include the features of Smith. Given that Joao is directed to a commercializing intellectual property {para. [0002] of Joao}, one of ordinary skill in the art would have been motivated to provide for quick prototyping of ideas in order to confirm concept viability {para. [0243] of Smith} prior to further investment. One of ordinary skill in the art would have been motivated to ensure concept viability, and therefore it would have been obvious to one of ordinary skill in the art to modify the combination of Joao and Barney with Smith.    

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Examiner has responded to the remarks in the order presented by applicant, with applicant’s page numbering and headings used for consistency. 

Amendments To The Claims
	Applicant’s remarks regarding the amendments to the claims on page 9-11 are noted. Applicant is thanked for their thorough explanation. 

A Primary Issue In This Examination: The Term 'Success Rate' Is Still Not Being Respected, And Has, Effectively, Been Ignored Again
	Applicant’s remarks regarding “success rate” on pages 11-14 are appreciated. While examiner contends that a “success rate” could simply be the number of patents issued in a year, as disclosed by Pogodin, for the purposes of compact prosecution, examiner has applied art found in the updated search. Applicant is directed to the rejection above. 

Abstract Idea Objection(s) ('101' Rejection)
	On page 14, applicant indicates that no arguments are being presented with respect to the rejection under 35 USC § 101. Examiner would like to take this opportunity to strongly encourage applicant to revisit the central questions of patent eligibility: has a technical problem been described, and, if so, has a technical solution been proposed? Examiner has not been able to determine how applicant’s invention describes either. Applicant’s invention is directed to “helping inventors progress with their invention (and hopefully get it to market, and more hopefully to gain (financial) success with it).” This is quite clearly Certain Methods of Organizing Human Activity, at the very least, since the invention is predicated on helping inventors get their inventions to market, as stated by applicant. 
	Until applicant discloses the technical problem and technical solution, progress with respect to 101 will be challenging, even if prior art issues are resolved. 

Regarding The Examiner’s Findings Against Claim 1
	On pages 14-17, applicant offers remarks regarding the “success rate.” While examiner contends that a “success rate” could simply be the number of patents issued in a year, as disclosed by Pogodin, for the purposes of compact prosecution, examiner has applied art found in the updated search. Applicant is directed to the rejection above.
	Regarding the particular comments concerning Joao, examiner notes that applicant has broadly used terms such as provider and project, the former of which encompasses virtually any individual providing a service. Thus, while Joao may not be applicant’s preferred reference for myriad reasons, it nonetheless has applicability. 
Regarding The Examiner’s Findings Against Claim 25
	On pages 17-18, applicant offers remarks regarding claim 25. Examiner reminds applicant that a rejection under 103 does not require explicit, verbatim recitation of the features. 35 U.S.C. 103 seeks to establish “if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.” 
	Additionally, examiner notes that, with respect to arguments predicated on the relevance of the secondary reference, MPEP 2141.01(a) establishes that prior art does not have to be identical to the claimed invention: “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Examiner maintains that Joao describes links that can be clicked, where the project information is contained in the database 10H. As described by Joao: central processing computer 10, which includes a database 10H accessible by a provider communication device 30, contains a link or hyperlink that a provider can select to find out more about the project, when ostensibly clicked by the provider; para. [0110], [0111], [0121]; the relationship between provider communication device 30 and database 10H is reinforced in para. [0086]: the provider communication device 30 can communicate with, and can operate in conjunction with, the central processing computer 10 and/or any of the other communication devices. 
Thus, examiner asserts that such features are shown in the combination of references.


Regarding The Examiner’s Findings Against Claim 28
	On page 19, applicant offers remarks regarding claim 28. These arguments are appreciated; however, examiner maintains that the term search input area, while not being used explicitly, is still clearly referenced in para. [0347], [0348], [0349] of Joao, where a user enters search parameters via a user communication device 20, the field and/or portion of the display used for inputting said parameters defining a search input area.
Thus, examiner asserts that such features are shown in the combination of references.

Regarding The Examiner’s Findings Against Claim 30
	On page 19, applicant offers remarks regarding claim 30. While appreciated, examiner maintains that Joao describes: once generated, the intellectual property profile can be stored in the database 10H of the central processing computer 10 for later searches and retrievals by any providers, funding services, agents, or brokers, or other users, who or which utilize the apparatus 100 and method of the present invention, i.e. project made available for viewing by a plurality of providers, once uploaded via the electronic upload interface; para. [0267].
Thus, examiner asserts that such features are shown in the combination of references.

Regarding The Examiner’s Findings Against Claim 35
	On pages 20 to 21, applicant offers remarks regarding claim 35. While appreciated, examiner maintains that Joao describes: at steps 1404, 1405, the respective provider can enter information pertaining to or regarding an offer or a bid, i.e. via an electronic offer interface defined by the entry described in para. [0327], the offer or bid being sent electronically to the user; para. [0326], [0327]; provider communication device 30 shown with display device 30E, a computer screen; para. [0183], [0184].
Thus, examiner asserts that such features are shown in the combination of references.

Regarding The Examiner’s Findings Against Claims 22-24, 26-27, 32-34, 36, 38-39
	With respect to claims 22-24, 26-27, 36, 38, 32-34, and 39, examiner notes that applicant’s arguments are directed to the previously applied reference(s). Instead of restating the rejection here, examiner directs applicant to the rejections above. (Examiner appreciates applicant’s note regarding the typo reciting “comprising prototyping.” Examiner has corrected this typo.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180330456, directed to benchmarking IP firms;
US 20160307157, directed to crowdfunding;
US 20100179926, directed to facilitating the commercialization of ideas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	3/25/22
/SARAH M MONFELDT/               Supervisory Patent Examiner, Art Unit 3689